





SEVENTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Agreement”) dated
as of November 6, 2018 (the “Seventh Amendment Effective Date”) is entered into
among APOLLO ENDOSURGERY US, INC., a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and ATHYRIUM OPPORTUNITIES II
ACQUISITION LP, as Administrative Agent (the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).




RECITALS




WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto and the Administrative Agent have entered into that certain
Credit Agreement dated as of February 27, 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has informed the Administrative Agent that (a) the
Borrower has failed to comply with the covenant contained in Section 8.16(b) of
the Credit Agreement for the fiscal quarter ended September 30, 2018, and, as a
result, an Event of Default has occurred under Section 9.01(b) of the Credit
Agreement, (b) the Borrower failed to provide the notice required by Section
2.03(a) of the Credit Agreement with respect to its prepayment of the Term Loan
on September 30, 2018, and, as a result, a Default has occurred under Section
9.01(c) of the Credit Agreement and (c) the Borrower failed to properly provide
the notifications and certificates required by Section 8.16(c) of the Credit
Agreement in connection with the Borrower’s exercise of Cure Rights prior to the
Seventh Amendment Effective Date, and, as a result, an Event of Default has
occurred under Section 9.01(b) of the Credit Agreement (collectively, the
“Specified Defaults”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below and provide the waiver set forth below; and


WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Credit Agreement as set forth below, subject to the terms and conditions set
forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Amendments. The Credit Agreement is hereby amended as follows:


(a) The following defined terms are hereby deleted from Section 1.01 of the
Credit Agreement in their entirety: “Cure Amount”, “Cure Right”, “Fourth
Amendment Effective Date” and “Qualified Second Amendment Cure Proceeds”.


(b) The definition of “Consolidated Debt to Revenues Ratio” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:





--------------------------------------------------------------------------------



• “Consolidated Debt to Revenues Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Annualized Consolidated Revenues for the period of the two fiscal quarters most
recently ended; provided, that, notwithstanding the foregoing, any calculation
of the Consolidated Debt to Revenues Ratio which includes the fiscal quarter
ending September 30, 2018 shall be calculated as the ratio of (a) Consolidated
Funded Indebtedness as of such date to (b)(i) Annualized Consolidated Revenues
for the period of the two fiscal quarters most recently ended plus (ii)
$2,500,000.
(c) Section 8.16 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


8.16 Consolidated Debt to Revenues Ratio. Permit the Consolidated Debt to
Revenues Ratio as of the end of any fiscal quarter of the Parent (or, with
respect to any fiscal quarter ending prior to the Transaction Closing Date, the
Borrower) to be greater than (a) 0.60 to 1.0, for any fiscal quarter ending
during the period from the Closing Date to and including June 30, 2015, (b) 0.76
to 1.0, for any fiscal quarter ending during the period from July 1, 2015 to and
including June 30, 2016, (c) 0.80 to 1.0, for the fiscal quarter ending
September 30, 2016, (d) 0.80 to 1.0, for the fiscal quarter ending December 31,
2016, (e) 0.65 to 1.0, for the fiscal quarter ending March 31, 2017, (f) 0.61 to
1.0, for the fiscal quarter ending June 30, 2017, (g) 0.57 to 1.0, for the
fiscal quarter ending September 30, 2017, (h) 0.53 to 1.0, for the fiscal
quarter ending December 31, 2017, (i) 0.54 to 1.0, for the fiscal quarter ending
March 31, 2018, (j) 0.53 to 1.0, for the fiscal quarter ending June 30, 2018,
(k) 0.52 to 1.0, for the fiscal quarter ending September 30, 2018, (l) 0.51 to
1.0, for the fiscal quarter ending December 31, 2018, (m) 0.49 to 1.0, for the
fiscal quarter ending March 31, 2019, (n) 0.46 to 1.0, for the fiscal quarter
ending June 30, 2019, (o) 0.43 to 1.0 for the fiscal quarter ending September
30, 2019, and (p) 0.40 to 1.0, for any fiscal quarter ending thereafter.


(d) Exhibit E to the Credit Agreement is hereby amended to read as set forth on
Exhibit E attached hereto.


2. Waiver.


(a) Subject to the satisfaction of all of the terms and conditions set forth in
this Agreement, the Lenders hereby waive the Specified Defaults and agree that
the Specified Defaults are no longer continuing for purposes of the Credit
Agreement; provided, that, the Consolidated Debt to Revenues Ratio for the
fiscal quarter ended September 30, 2018 was not greater than 0.55 to 1.0.
(b) Except for the specific waiver set forth in Section 2(a) hereof and the
amendments set forth in Section 1 hereof, nothing contained herein shall be
construed to be a modification of the Credit Agreement or deemed to constitute a
waiver of (i) any rights or remedies the Administrative Agent or the Lenders may
have under the Credit Agreement or any other Investment Documents or under
applicable law or (ii) any Loan Party’s obligation to comply fully with any
duty, term, condition, obligation or covenant contained in the Credit Agreement
not specifically waived herein. The waiver set forth in Section 1(a) is
effective only with respect to the Specified Defaults, and shall not obligate
the Lenders to waive any other Default or Event of Default, now existing or
hereafter arising.
3. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:


(a) receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Guarantors, the Lenders and the Administrative
Agent; and


(b) payment by the Borrower of all unpaid fees, charges and disbursements of
counsel to the Administrative Agent incurred in connection with this Agreement,
the Credit Agreement and the other Investment Documents (including, for the
avoidance of doubt, in connection with the contemplated but not consummated
payoff of the Obligations in 2017).


4. Reaffirmation. Each of the Loan Parties acknowledges and reaffirms (a) that
it is bound by all of the terms of the Investment Documents to which it is a
party and (b) that it is responsible for the observance and full performance of
all Obligations, including without limitation, the repayment of the Term Loan.
Furthermore, the Loan Parties acknowledge and confirm (i) that the Lenders have
performed fully all of their obligations under the



--------------------------------------------------------------------------------



Credit Agreement and the other Investment Documents and (ii) that by entering
into this Agreement, the Lenders do not, except as expressly set forth herein,
waive or release any term or condition of the Credit Agreement or any of the
other Investment Documents or any of their rights or remedies under such
Investment Documents or any applicable law or any of the obligations of the Loan
Parties thereunder.


5. Release. As a material part of the consideration for the Administrative Agent
and the Lenders entering into this Agreement, the Loan Parties agree as follows
(the “Release Provision”):


(a) By their respective signatures below, the Loan Parties hereby agree that the
Administrative Agent, the Lenders, each of their respective Affiliates and each
of the foregoing Persons’ respective officers, managers, members, directors,
advisors, sub-advisors, partners, agents and employees, and their respective
successors and assigns (hereinafter all of the above collectively referred to as
the “Lender Group”), are irrevocably and unconditionally released, discharged
and acquitted from any and all actions, causes of action, claims, demands,
damages and liabilities of whatever kind or nature, in law or in equity, now
known or unknown, suspected or unsuspected to the extent that any of the
foregoing arises from any action or failure to act under or otherwise arising in
connection with the Investment Documents, on or prior to the date hereof.


(b) Each Loan Party hereby acknowledges, represents and warrants to the Lender
Group that:


(i) it has read and understands the effect of the Release Provision and has had
the assistance of independent counsel of its own choice, or has had the
opportunity to retain such independent counsel, in reviewing, discussing, and
considering all the terms of the Release Provision; and if counsel was retained,
counsel for such Loan Party has read and considered the Release Provision and
advised such Loan Party with respect to the same. Before execution of this
Agreement, such Loan Party has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of the Release Provision.


(ii) no Loan Party is acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Each Loan Party acknowledges that
the Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.


(iii) each Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.


(iv) the Loan Parties are the sole owner of the claims released by the Release
Provision, and no Loan Party has heretofore conveyed or assigned any interest in
any such claims to any other Person.


(c) Each Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this Agreement. The Release Provision shall be in addition to any
rights, privileges and immunities granted to the Administrative Agent and the
Lenders under the Investment Documents.


6. Miscellaneous.


(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Investment Documents, are hereby ratified and confirmed and
shall remain in full force and effect according to their terms. This Agreement
is a Loan Document.






--------------------------------------------------------------------------------



(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c) The Loan Parties represent and warrant to the Lender that:


(i) each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.


(ii) this Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principles of equity.


(iii) no approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.


(iv) (A) the representations and warranties of the Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Investment
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (and in
all respects if any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (B) no event has occurred and is continuing
which constitutes a Default or an Event of Default.


(d) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


(e) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(f) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.




[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:    APOLLO ENDOSURGERY US, INC.,
a Delaware corporation
By: /s/Stefanie Cavanaugh     
Name: Stefanie Cavanaugh
Title: Chief Financial Officer
GUARANTORS:   APOLLO ENDOSURGERY, INC.,
a Delaware corporation


By: /s/Stefanie Cavanaugh     
Name: Stefanie Cavanaugh
Title: Chief Financial Officer 
APOLLO ENDOSURGERY INTERNATIONAL, LLC,
a Delaware limited liability company
By: /s/Stefanie Cavanaugh     
Name: Stefanie Cavanaugh
Title: Chief Financial Officer
LPATH THERAPEUTICS INC.,
a Delaware corporation


By: /s/Stefanie Cavanaugh     
Name: Stefanie Cavanaugh
Title: Chief Financial Officer









--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:  ATHYRIUM OPPORTUNITIES II ACQUISITION LP,
a Delaware limited partnership
By: Athyrium Opportunities Associates II LP, its General Partner
By: Athyrium GP HOLDINGS LLC, its General Partner
By:/s/Andrew C. Hyman
Name: Andrew C. Hyman
Title: Authorized Signatory







--------------------------------------------------------------------------------



LENDERS:    ATHYRIUM OPPORTUNITIES II ACQUISITION LP,
a Delaware limited partnership
By: Athyrium Opportunities Associates II LP, its General Partner
By: Athyrium GP HOLDINGS LLC, its General Partner
By:/s/Andrew C. Hyman
Name: Andrew C. Hyman
Title: Authorized Signatory









--------------------------------------------------------------------------------



Exhibit E


FORM OF Compliance Certificate


Financial Statement Date: __________, 20 


To: Athyrium Opportunities II Acquisition LP, as Administrative Agent


Re: Credit Agreement dated as of February 27, 2015 (as amended, modified,
restated, supplemented or extended from time to time, the “Credit Agreement”)
among Apollo Endosurgery US, Inc., a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto and Athyrium
Opportunities II Acquisition LP, as Administrative Agent. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.


Date:     


Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he][she] is the _______________ of Apollo Endosurgery, Inc., a Delaware
corporation (the “Parent”), and that, in [his][her] capacity as such, [he][she]
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Parent, and that:


[Use following paragraph 1 for fiscal year-end financial statements:]


[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Parent ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.]


[Use following paragraph 1 for fiscal quarter-end financial statements:]


[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]


[Use following paragraph 1 for financial statements delivered for the last
calendar month of any fiscal year:]


[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(c) of the Credit Agreement for the calendar month of
the Parent ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]


2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a reasonably detailed review
of the transactions and condition (financial or otherwise) of the Parent during
the accounting period covered by the attached financial statements.


3. A review of the activities of the Parent during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Parent and its Subsidiaries performed and observed
all of its obligations under the Investment Documents, and


[select one:]





--------------------------------------------------------------------------------



[to the best knowledge of the undersigned during such fiscal period, the Parent
and its Subsidiaries performed and observed each covenant and condition of the
Investment Documents applicable to it, and no Default has occurred and is
continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4. The financial covenant analyses and calculation of the Consolidated Debt to
Revenues Ratio set forth on Schedule 2 attached hereto are true and accurate on
and as of the date of this Compliance Certificate.


[5. Attached hereto as Schedule 3 is a supplement setting forth information
regarding the amount of all Dispositions, Involuntary Dispositions, Debt
Issuances, Extraordinary Receipts and Acquisitions that occurred during the
period covered by the financial statements attached hereto as Schedule 1.] To be
included for Compliance Certificate delivered in connection with financial
statements pursuant to Section 7.01(a) or (b).


[6. Attached hereto as Schedule 4 is (i) a list of (A) all applications by any
Loan Party, if any, for Copyrights, Patents or Trademarks made since [the
Closing Date] [the date of the prior Compliance Certificate], (B) all issuances
of registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks received since [the Closing Date] [the date
of the prior Compliance Certificate], (C) all Trademark Licenses, Copyright
Licenses and Patent Licenses entered into by any Loan Party since [the Closing
Date] [the date of the prior Compliance Certificate] and (D) such supplements to
Schedule 6.17 as are necessary to cause such schedule to be true and complete as
of the date of such certificate and (ii) the insurance binder or other evidence
of insurance for any insurance coverage of any Loan Party or any Subsidiary that
was renewed, replaced or modified during the period covered by the financial
statements attached hereto as Schedule 1.] To be included for Compliance
Certificate delivered in connection with financial statements pursuant to
Section 7.01(a) or (b).




















































1To be included for Compliance Certificate delivered in connection with
financial statements pursuant to Section 7.01 (a) or (b).
2To be included for Compliance Certificate delivered in connection with
financial statements pursuant to Section 7.01 (a) or (b).





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.


Apollo Endosurgery, Inc.,
a Delaware corporation
By:     
Name:
Title:





--------------------------------------------------------------------------------



Schedule 1





--------------------------------------------------------------------------------



Schedule 2




Consolidated Debt to Revenues Ratio.



Consolidated Funded Indebtedness all obligations, whether current or long-term,
for borrowed money (including the Obligations) and all obligations of the Parent
and its Subsidiaries evidenced by bonds, debentures, notes, loan agreements or
other similar instruments $___________ all purchase money Indebtedness
 $___________ the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by the Parent
and its Subsidiaries thereof (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business) $___________ all obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments $___________ all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 60 days after the date on which such trade account payable was
created), including, without limitation, any Earn Out
Obligations $___________ the Attributable Indebtedness of Capital Leases,
Securitization Transactions and Synthetic Leases $___________ 






--------------------------------------------------------------------------------




all obligations of the Parent and its Subsidiaries to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in the
Parent or its Subsidiaries or any other Person (excluding the Permitted
Preferred Stock for so long as such Equity Interests constitute “Permitted
Preferred Stock” in accordance with the definition thereof), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid
dividends $___________ all Funded Indebtedness of others secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by the Parent and its Subsidiaries,
whether or not the obligations secured thereby have been
assumed $___________ all Guarantees with respect to Funded Indebtedness of the
types specified in (i) through (viii) above of another Person $___________ all
Funded Indebtedness of the types referred to in (i) through (ix) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Parent or any of its
Subsidiaries is a general partner or joint venturer, except to the extent that
Funded Indebtedness is expressly made non-recourse to the Parent or any of its
Subsidiaries $___________ Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii)
+ (viii) + (ix) + (x) $___________ 






--------------------------------------------------------------------------------




Annualized Consolidated Revenues for the preceding period of two fiscal
quarters $___________ 
Consolidated Debt to Revenues Ratio
[(A)(xi) / (B)]
_____ : 1.0 Ratio required by Section 8.16 of the Credit Agreement for such
fiscal quarter: _____ : 1.0 Compliance: 
 [Yes] [No]






--------------------------------------------------------------------------------



Schedule 3





--------------------------------------------------------------------------------



Schedule 4



